Citation Nr: 1520545	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, claimed as either directly related to service or secondary to service-connected disabilities.

2. Entitlement to a higher initial rating in excess of 10 percent for irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from March 1972 to March 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran initially filed a claim for service connection for posttraumatic stress disorder (PTSD). However, as the Veteran essentially is seeking service connection for any psychiatric disorder caused or permanently aggravated by service or his service-connected disabilities, the Board finds that the claim should be classified as one of service connection for a psychiatric disorder. See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of whether new and material evidence has been submitted to reopen service connection for erectile dysfunction, to include as secondary to service-connected disabilities, has been raised by the record in a May 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefit Management System (VBMS), a paperless processing system. Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.



REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for SSA benefits, as well as copies of all medical records underlying that determination.

2. Contact the Veteran to obtain and associate with the claims file all outstanding medical records. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

3. Afford the Veteran with a VA psychiatric examination to be conducted by a qualified examiner to determine the nature and etiology of the psychiatric disorder. The examiner should review the Veteran's records on the VA Benefits Management System (VBMS) and note such review in his or her report. 

In reviewing the file, the examiner should note:

a. The service treatment records, to include the service entrance and discharge examination reports, and the Veteran's reports of his medical history at entrance and discharge;

b. The post-service treatment records, to include any notations regarding psychiatric symptomatology or the lack thereof; and

	c. The lay evidence.

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions:

a. Is any diagnosed psychiatric disorder, other than PTSD, related to service or any incident of service, or caused or permanently aggravated beyond its normal progression by a service-connected disability or disabilities, to include fibromyalgia, bilateral hearing loss, hepatitis, tinnitus, and/or IBS?

b. If a diagnosis of PTSD is deemed appropriate, is there the link between the current disorder and any specific combat stressor, verified non-combat related stressor, or a stressor involving fear of hostile military or terrorist activity?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected IBS. The examiner should review the Veteran's records on the VA Benefits Management System (VBMS) and note such review in his or her report. 

In the report, the examiner should specify the degree and frequency of any disturbances of bowel function, and episodes of abdominal distress, diarrhea, and constipation.

The examiner is asked to note any functional impairments caused by the Veteran's IBS, including a full description of the effects of his disability upon his ordinary activities, if any. All findings should be described in detail and all necessary diagnostic testing performed.

5. After completing the above, and any other development as may be indicated, the Veteran's claims for service connection for a psychiatric disorder and a higher initial rating for IBS should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



